United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
DEPARTMENT OF THE ARMY, JOINT
MUNITIONS & LETHALITY COMMAND,
Rock Island, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Joseph E. Allman, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-1118
Issued: November 7, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 5, 2016 appellant, through counsel, filed a timely appeal from a November 10,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence to OWCP after the November 10, 2015 decision
was issued. The Board’s jurisdiction is limited to reviewing the evidence that was before OWCP at the time of its
final decision. Therefore, the Board lacks jurisdiction to review this additional evidence. 20 C.F.R. § 501.2(c)(1).

ISSUE
The issue is whether appellant met his burden of proof to establish that his cervical
condition is causally related to a March 4, 2014 employment incident.
On appeal, counsel contends that the injury to appellant’s neck is obvious and is the kind
of injury where minimal medical evidence is required. He further argues that appellant
submitted substantial uncontroverted medical evidence that he sustained a serious work injury to
his neck on March 4, 2014.
FACTUAL HISTORY
On August 18, 2014 appellant, a 46-year-old explosives handler, filed a traumatic injury
claim (Form CA-1) alleging that he sustained a cervical injury on March 4, 2014 as a result of a
coworker jerking back the chair he was sitting on at work. He reported that he was sitting in a
desk chair when his coworker, P.I., came up behind him and jerked the chair backwards and then
thrust it forward very forcefully causing injury. The employing establishment stated that
appellant had a preexisting degenerative cervical spine condition that was discovered on
December 30, 2013, with symptoms commencing on December 19, 2013, for which OWCP
denied a previous claim under file number xxxxxx862.4
In an April 4, 2014 letter, the employing establishment controverted appellant’s claim,
reiterating that he had a preexisting cervical condition as of December 2013 and OWCP had
denied his previous claim.
A magnetic resonance imaging (MRI) scan dated January 10, 2014 revealed cervical
spondylosis at C4-5, C5-6, and C6-7 and active inflammation at C5-6 with marrow edema
involving the endplates.
In a March 4, 2014 report Dr. Kevin Moore, a Board-certified emergency medicine
physician, diagnosed cervical strain. He reported that appellant had been sitting in a chair when
someone jerked the seat back causing him increased pain to the left side of the neck.
On April 2, 2014 Dr. John Gorup, a Board-certified orthopedic surgeon, diagnosed
osteoarthritis, herniated cervical disc, cervical spondylosis with myelopathy, and cervical
radiculopathy. He asserted that appellant had a “three-month history of significantly worsening
neck and left upper arm pain” and had been seen in the emergency room a couple of times.
Dr. Gorup also indicated that appellant previously had anti-inflammatories, muscle relaxants,
pain pills, chiropractic therapy, physical therapy, and interventional pain procedures, and nothing
offered relief.
In a May 8, 2014 report, Dr. Jeffrey A. Beck, a Board-certified physiatrist, diagnosed
cervical disc degeneration, cervical spondylosis, cervical spine stenosis, cervicalgia, and cervical
radiculopathy. He explained that appellant was seen on January 10, 2014 for a work injury that
occurred on December 23, 2013 while he was operating a vehicle at work. Appellant reported a
4

Claim number xxxxxx862 was not accepted by OWCP. It is not before the Board on the present appeal.

2

large jarring incident which subsequently resulted in severe pain. A January 10, 2014 MRI scan
demonstrated active inflammation/edema at C5-6 with endplate marrow changes consistent with
an acute injury. Appellant underwent a left C6 and C7 transforaminal epidural steroid injection
(TFESI) on January 15, 2014 which provided some mild relief, but continued to experience
moderate-to-severe neck pain on February 25, 2014 at which time Dr. Beck opted to repeat the
epidural steroid injection and consult a surgeon for persistent neck and left arm pain. He
reported having a chair pulled out from underneath him on March 4, 2014 on the day prior to the
injection on March 5, 2014. Dr. Beck asserted that the injection was not effective and appellant
reported severe neck pain since the chair incident at work. A repeat MRI scan was obtained
which demonstrated progression of the cervical marrow edema with increased cervical spine
narrowing and new spinal cord signal abnormalities. Appellant underwent an anterior cervical
discectomy and fusion (ACDF) at C4-5 and C5-6. Dr. Beck opined that he believed, with a
reasonable degree of medical certainty, that appellant’s injury was sustained as a direct result of
a work injury and that his initial work injury was exacerbated by a second work injury.
In a September 3, 2014 letter, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
Subsequently, appellant submitted an accident report dated March 4, 2014 and reports
dated March 18 and 28, 2014 from Dr. Beck who opined that appellant’s cervical condition was
not related to common arthritic changes, but rather directly related to a work injury. He also
submitted progress reports dated April 30 through August 6, 2014 from Dr. Gorup.
By decision dated October 3, 2014, OWCP denied the claim finding that appellant failed
to submit sufficient medical evidence to establish a causal relationship between his cervical
condition and the March 4, 2014 employment incident.
On October 14, 2014 counsel requested an oral hearing before the Branch of Hearings
and Review and submitted a February 10, 2015 report from Dr. Beck who reiterated his opinion
that appellant’s symptoms were caused by two separate work injuries. Dr. Beck opined that the
first work injury, which occurred on December 23, 2013, was related to significant pounding
while operating a piece of equipment over rough terrain which caused bone trauma (edema) and
a moderate disc protrusion (cervical spinal stenosis and cervical radiculopathy). The second
work injury occurred on March 4, 2014 when appellant’s coworker sharply pulled a chair back
that he was sitting in at the time, which exacerbated the bone trauma (edema) and caused
progression of the disc protrusion from moderate to severe. Dr. Beck further opined that the
second work injury caused spinal cord damage (cervical myelopathy).
A telephonic oral hearing was held on March 25, 2015. Thereafter, appellant submitted
additional evidence including witness statements dated March 5 and 30, 2014. He further
submitted a copy of an April 7, 2015 decision from an OWCP hearing representative regarding
his prior claim under file number xxxxxx862.
By decision dated May 14, 2015, an OWCP hearing representative affirmed the prior
decision.

3

On October 14, 2015 counsel requested reconsideration and appellant submitted an
October 7, 2015 narrative statement reiterating the factual history of his claim. He also
resubmitted the March 4, 2014 emergency room report from Dr. Moore, the February 10, 2015
report from Dr. Beck, and the witness statements dated March 5 and 30, 2014.
By decision dated November 10, 2015, OWCP denied modification of its prior decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an “employee of
the United States” within the meaning of FECA, that the claim was timely filed within the
applicable time limitation period of FECA, that an injury5 was sustained in the performance of
duty, as alleged, and that any disability or medical condition for which compensation is claimed
is causally related to the employment injury.6
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence,
generally only in the form of medical evidence, to establish that the employment incident caused
a personal injury. An employee may establish that the employment incident occurred as alleged
but fail to show that his or her condition relates to the employment incident.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.8
ANALYSIS
OWCP has accepted that the employment incident of March 4, 2014 occurred at the time,
place, and in the manner alleged. The issue is whether appellant’s cervical condition resulted

5

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
6

See T.H., 59 ECAB 388 (2008).

7

Id.

8

Id.

4

from the March 4, 2014 employment incident. The Board finds that appellant did not meet his
burden of proof to establish causal relationship.
In his reports, Dr. Beck diagnosed cervical disc degeneration, cervical spondylosis,
cervical spine stenosis, cervicalgia, and cervical radiculopathy. He opined that appellant’s
cervical condition was not related to common arthritic changes, but rather directly related to a
work injury. Dr. Beck concluded that the first work injury occurred on December 23, 2013 and
caused bone trauma (edema) and a moderate disc protrusion (cervical spinal stenosis and cervical
radiculopathy). The second work injury occurred on March 4, 2014 when appellant’s coworker
sharply pulled a chair back and then forward on which he was sitting, which exacerbated the
bone trauma (edema) and caused progression of the disc protrusion from moderate to severe.
Dr. Beck further opined that the second work injury caused spinal cord damage (cervical
myelopathy). The Board finds that Dr. Beck failed to provide sufficient medical rationale
explaining the mechanism of how being sharply maneuvered while sitting in a chair at work on
March 4, 2014 caused appellant’s cervical condition. Dr. Beck noted that appellant’s condition
occurred while he was at work, but such generalized statements do not establish causal
relationship because they merely repeat appellant’s allegations and are unsupported by adequate
medical rationale explaining how his physical activity at work actually caused or aggravated the
diagnosed conditions.9 The need for rationale is particularly important as the evidence of record
indicates that appellant had a preexisting cervical condition. Dr. Beck’s opinion was based, in
part, on temporal correlation. However, the Board has held that neither the mere fact that a
disease or condition manifests itself during a period of employment nor the belief that the disease
or condition was caused or aggravated by employment factors or incidents is sufficient to
establish a causal relationship.10 Dr. Beck did not otherwise sufficiently explain the reasons why
diagnostic testing and examination findings led him to conclude that the March 4, 2014 incident
at work caused or contributed to the diagnosed conditions. Moreover, matters pertaining to any
claim for an injury occurring on or around December 23, 2013 are not before the Board in the
present appeal. Thus, the Board finds that the reports from Dr. Beck are insufficient to establish
that appellant sustained an employment-related injury on March 4, 2014.
Dr. Moore diagnosed cervical strain and attributed appellant’s condition to a March 4,
2014 incident. However, he did not provide any medical rationale explaining how being sharply
maneuvered while sitting in a chair at work on March 4, 2014 caused or aggravated appellant’s
cervical condition. Thus, the Board finds that the report from Dr. Moore is insufficient to
establish that appellant sustained an employment-related injury on March 4, 2014.
On April 2, 2014 Dr. Gorup diagnosed osteoarthritis, herniated cervical disc, cervical
spondylosis with myelopathy, and cervical radiculopathy and noted that appellant had a “threemonth history of significantly worsening neck and left upper arm pain.” The Board has held that
medical evidence that does not offer any opinion regarding the cause of an employee’s condition

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See E.J., Docket No. 09-1481 (issued February 19, 2010).

5

is of limited probative value on the issue of causal relationship.11 Thus, appellant has not met his
burden of proof with this evidence.
Other medical evidence of record, including diagnostic testing reports, is of limited
probative value and is insufficient to establish the claim as it does not specifically address
whether appellant’s diagnosed conditions are causally related to the March 4, 2014 work
incident.12
On appeal, counsel contends that the injury to appellant’s neck is obvious and is the kind
of injury where minimal medical evidence is required. He further argues that appellant
submitted substantial uncontroverted medical evidence that he sustained a serious work injury to
his neck on March 4, 2014. As noted above, appellant bears the burden of proof to establish an
employment-related injury and he may establish that the employment incident occurred as
alleged, yet fail to show that his condition relates to the employment incident.13 The Board finds
that OWCP properly reviewed all of the medical evidence of record. As appellant has not
submitted any rationalized medical evidence to support his allegation that he sustained an injury
causally related to the March 4, 2014 employment incident, he has failed to meet his burden of
proof to establish a claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
cervical condition is causally related to a March 4, 2014 employment incident.

11

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

12

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
13

See supra notes 5 to 7.

6

ORDER
IT IS HEREBY ORDERED THAT the November 10, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

